Citation Nr: 1740166	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for methicillin-resistant staphylococcus epidermidis (MRSE) cellulitis.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for scars on the back and right shoulder blade due to MRSE cellulitis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran requested a Board hearing in his August 2013 Form 9 substantive appeal.  However, the Veteran withdrew his request in September 2013.  

This case was previously before the Board in July 2015, at which time it remanded the above issues, as well as service connection for a scar on the right leg for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

The Board notes that in the July 2015 Remand, the MRSE cellulitis claim was characterized as one of service connection, and the decision did not address whether new and material evidence had been presented to reopen the claim.  For the reasons discussed in the New and Material Evidence section below, the Board has recharacterized the issue as whether new and material evidence has been received to reopen the claim of service connection for MRSE cellulitis.  

Subsequent to the July 2015 Board Remand, a January 2016 rating decision granted service connection for a scar on the right leg, which constituted a full grant of the benefit sought.  Thus, the issue is no longer before the Board.  

The issue of entitlement to service connection for a skin disability other than MRSE cellulitis has been raised by the record.  The Veteran filed his initial claim of service connection for methicillin-resistant Staphylococcus aureus (MRSA) cellulitis in May 2010.  Although, as discussed in more detail below, the record does not support a current diagnosis of MRSA or MRSE cellulitis, the record does contain diagnoses of other skin disorders that may account for the symptoms reported by the Veteran such as blistering dermatitis, chronic urticarial, and dermatosis.  See 05/01/2013 VBMS, VA Exam, pp. 4, 8; 10/05/2015 VBMS, VA Exam (Skin DBQ), p. 2; 11/05/2015 LCM, CAPRI, p. 3.  Accordingly, as the evidence developed with this claim has revealed several disorders of the skin, the Board has construed the Veteran's claim for MRSE cellulitis to encompass all skin disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  The Veteran's claim for a skin disability other than MRSE cellulitis has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  In a September 2010 rating decision, the AOJ denied of a claim of service connection for MRSE cellulitis; a notice of disagreement was not filed, and no new and material evidence was received within the appeal period.

2.  Evidence received since the September 2010 decision is either cumulative or redundant of the evidence of record at the time of the September 2010 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for MRSE cellulitis or trigger VA's duty to assist.

3.  The weight of the competent and probative evidence is against finding that the Veteran's left knee disorder was incurred in or is otherwise related to his period of active service.

4.  The weight of the competent and probative evidence is against finding that the Veteran's right knee disorder was incurred in or is otherwise related to his period of active service.

5.  The weight of the competent and probative evidence is against finding that the Veteran's left ankle disorder was incurred in or is otherwise related to his period of active service.

6.  The weight of the competent and probative evidence is against finding that the Veteran's right ankle disorder was incurred in or is otherwise related to his period of active service.

7.  The weight of the competent and probative evidence is against finding scars on the back or right shoulder blade.  


CONCLUSIONS OF LAW

1.  The September 2010 decision denying the claim of entitlement to service connection for MRSE cellulitis is final.  38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence received since the September 2010 decision is not new and material; accordingly, the claim of service connection for MRSE cellulitis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The criteria for entitlement to service connection for scars on the back and right shoulder blade due to MRSE cellulitis have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent notice letters to the Veteran in December 2008 and November 2012, prior to adjudication of his claims.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

During the appeal period, the Veteran was afforded VA examinations in March 2012, May 2013, and August 2015.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  New and Material Evidence

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In September 2010, the AOJ denied the claim of service connection for MRSE cellulitis on the grounds that the Veteran did not have a current disorder, citing to a June 2010 test for MRSA that came back negative.  The Veteran did not file a notice of disagreement; therefore, the September 2010 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the September 2010 decision.  

In May 2013, a VA examiner acknowledged that the Veteran was treated for cellulitis in service, but noted that the condition resolved.  05/01/2013 VBMS, 
VA Exam, pp. 6-8.  However, the examiner provided a diagnosis of dermatitis of the face and little fingers.  Id. at 4, 8.  

In August 2015, a VA examiner found that the Veteran did not currently have MRSA or residuals thereof, noting that the Veteran was not septic and showed no signs of ongoing infection.  The examiner opined that the Veteran's service treatment records do not support a diagnosis of a MRSA infection during service or within one year of discharge.  The examiner explained that the Veteran has had multiple invasive surgical procedures since service which would have been compromised if he were to have a MRSA condition.  Instead, all of the Veteran's wounds healed well.  Additionally, before some of his surgeries, the Veteran's skin was checked and there was no mention of an abnormal skin condition or bacteria.  The examiner concluded that the Veteran's skin condition at that time is not related to MRSA, explaining that the left groin skin condition is most likely due to a hereditary disorder, and that urticarial is an allergic reaction.  In short, the examiner found that MRSA or MRSE cellulitis was not present.  10/05/2015 VBMS, VA Exam (Skin DBQ).  

The Board finds the May 2013 and August 2015 examinations to be competent, credible, and probative, as they are supported by in-person examinations, review of the relevant medical records, and medical expertise and a sufficient rationale based on the medical history specific to the Veteran.  Accordingly, the Board finds that the competent and probative evidence weighs against finding a diagnosis of MRSA or MRSE cellulitis during the period on appeal.  Thus, the new evidence is not material as it does not go to at least one prior element of service connection, to include a current disability, that was previously unestablished.  As new and material evidence has not been received, the claim of entitlement to service connection for MRSE cellulitis is not reopened.  

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Left Knee

After review of the record, the Board finds that the criteria for service connection for a left knee disability have not been met.  

The evidence establishes a diagnosis of degenerative arthritis of the left knee.  10/05/2015 VBMS, VA Exam (Knee DBQ), p. 2.  The Veteran was also diagnosed with left knee meniscal tear in January 2007 and July 2009, and received a total knee replacement in June 2010.  Id.  Thus, the Board finds that a current disability exists.  

The Veteran contends that his left knee disorder is due to injuries incurred from parachute jumps in service.  The Veteran's military personnel records establish his history performing parachute jumps in service, to include receipt of the parachute badge.  11/05/2008 VBMS, Certificate of Release.  Although the Veteran is competent to report knee pain, the competent and probative evidence weighs against finding the in-service knee and ankle injuries described by the Veteran.  The Veteran claims that he injured his knees and ankles on his first parachute jump, resulting in fractured bones, and injured them again on a subsequent jump.  The Veteran also described injuring his ankles while running during basic training.  
See 03/08/2012 VBMS, VA Exam, p. 13; 08/20/2013 VBMS, VA 9; 10/05/2015 VBMS, VA Exam (Ankle DBQ), p. 2.  Additionally, the Veteran claims that he sought medical attention for his injuries in service, but that no treatment or profile was given.  03/08/2012 VBMS, VA Exam, p. 13; 10/05/2015 VBMS, VA Exam (Ankle DBQ), p. 2.  He has also stated that he would cry at night because the pain was so unbearable.  01/23/2012 VBMS, Correspondence, pp. 8-9.  

The Veteran's service treatment records are negative for complaints of, treatment for, or a diagnosis related to a left knee injury.  The Veteran claims that in October 1979 he sought treatment for left foot pain and that he complained of his knees popping.  01/23/2012 VBMS, Correspondence, p. 10.  However, the October 1979 medical record indicates that the Veteran stated his left foot hurt when walking and that he was hearing a popping sound.  There is no mention of his knees.  10/15/2013 VBMS, STR-Medical, pp. 5-6.  Neither the Veteran's December 1979 discharge examination nor report of medical history completed by the Veteran mentions a knee or ankle injury or condition.  Id. at 7-10.  If the Veteran fractured any part of his lower extremities, or if he was in as much pain as he described, the Board infers it is highly unlikely that he could have continued his military service without treatment for those injuries.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the knee or ankle injuries described by the Veteran occurred in service.  

Regarding nexus, in August 2015, a VA examiner opined that it is less likely than not that the Veteran's current left knee disorder was incurred in or related to his period of active service.  10/05/2015 VBMS, VA Exam (Medical Opinion), pp. 4-5.  The examiner acknowledged the in-service treatment for left foot pain in October 1979, but found that the Veteran's service treatment records are silent for a left knee condition, noting that both the December 1979 medical examination and report of medical history completed by the Veteran are silent for mention of a knee injury.  Id.; see also 10/15/2013 VBMS, STR-Medical, pp. 5-10.  The examiner stated that there is no evidence of record that supports the claimed left knee condition during service or within one year of discharge, noting that the Veteran first sought treatment for a left knee injury after a 2004 or 2005 all-terrain vehicle (ATV) accident, more than 25 years after discharge.  10/05/2015 VBMS, VA Exam (Medical Opinion), pp. 4-5; see also 12/15/2006 VBMS, Medical-Non-Government; 04/04/2012 VBMS, Medical-Non-Government, p. 2.  The examiner acknowledged the Veteran's lay statements regarding a left knee injury in service, but concluded that they do not correlate with the objective findings and medical records.  10/05/2015 VBMS, VA Exam (Medical Opinion), pp. 4-5.  The Board finds the August 2015 examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, and medical expertise, and included a sufficient rationale based on the medical history specific to the Veteran.  See id.; see also 10/05/2015 VBMS, 
VA Exam (Ankles DBQ).  

Moreover, the August 2015 VA examiner's opinion is consistent with that of a March 2012 VA examiner, who also opined that it is less likely than not that the Veteran's current left knee disorder was incurred in or related to his period of active service.  03/08/2012 VBMS, VA Exam, pp. 34-35.  The examiner acknowledged the Veteran's report of injuring his left knee in service, but noted that the only evidence of an in-service injury to the lower extremities is an October 1979 medical record for complaints of left foot pain, at which time he was diagnosed with a ligament strain.  Id.; see also 10/15/2013 VBMS, STR-Medical, pp. 5-6.  The examiner further opined that there is no evidence to support a diagnosis of a left knee disorder within one year of discharge, explaining that the ATV accident caused a meniscal tear, ultimately requiring an arthroscopy in 2006 and a total knee replacement in 2010.  03/08/2012 VBMS, VA Exam, pp. 13, 34-35.  The consistency of the two examinations provides further probative weight to the August 2015 VA examination.  

Although the Veteran is competent to report symptoms such as knee pain, he is not competent to opine as to the etiology of his current left knee disorder, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Veteran contends that a VA orthopedist advised that his knee and ankle injuries occurred while in service.  Although the Veteran is competent to report a contemporary diagnosis, very little weight is assigned to the Veteran's statement relaying a VA physician's verbal opinion as to etiology without a rationale.

The Board next addresses whether the evidence demonstrates a continuity of symptomatology regarding the chronic disease of arthritis.  As previously noted, there were no complaints of, treatment for, or diagnoses related to a left knee injury in service.  No left knee injury was noted on the Veteran's separation examination, and the Veteran denied experiencing knee trouble in December 1979.  The Board notes that the Veteran was not diagnosed with left knee arthritis until December 2006, more than 25 years after discharge.  In January 2007, the Veteran stated that he had experienced left pain since the ATV accident, and the record is negative for evidence of complaints of a left knee injury prior to that time.  11/27/2012 VBMS, Medical-Government No. 5, p. 1; see also 05/28/2009 VBMS, Medical-Government, p. 14 (Veteran reported left knee problems began after ATV accident).  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that a left knee disorder was noted in service, or post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 
495-97.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's current left knee disorder had its onset in or is otherwise related to his period of active service.  

B.  Right Knee

After review of the record, the Board finds that the criteria for service connection for a right knee disability have not been met.

The evidence establishes a diagnosis of degenerative arthritis of the right knee.  10/05/2015 VBMS, VA Exam (Knee DBQ), p. 2.  Thus, the Board finds that a current disability exists.  

The Veteran contends that his right knee disorder is due to injuries incurred from parachute jumps in service.  The Veteran's service treatment records are negative for complaints of, treatment for, or a diagnosis related to a right knee injury.  Neither the Veteran's December 1979 discharge examination nor report of medical history completed by the Veteran mentions a right knee injury or condition.  10/15/2013 VBMS, STR-Medical, pp. 7-10.  Accordingly, and for the reasons set forth in detail in Section III(A), the Board finds that the weight of the competent and probative evidence is against finding that the right knee injury described by the Veteran occurred in service.  

Regarding nexus, in August 2015, a VA examiner opined that it is less likely than not that the Veteran's current right knee disorder was incurred in or related to his period of active service, including the claimed in-service injury.  10/05/2015 VBMS, VA Exam (Medical Opinion), p. 8.  The examiner acknowledged the in-service treatment for left foot pain in October 1979, but found that the Veteran's service treatment records are silent for a right knee condition, noting that both the December 1979 medical examination and report of medical history completed by the Veteran are silent for mention of a knee injury.  Id.; see also 10/15/2013 VBMS, STR-Medical, pp. 5-10.  The examiner stated that there is no evidence of record that supports the claimed right knee condition during service or within one year of discharge, noting that the Veteran first sought treatment for a right knee injury in August 2009, nearly 30 years after discharge.  10/05/2015 VBMS, VA Exam (Medical Opinion), p. 8.  The examiner further explained that the minimal degenerative changes in the Veteran's right knee are consistent with his age.  Id.  The Board finds the August 2015 examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, and medical expertise, and included a sufficient rationale based on the medical history and testing specific to the Veteran.  See id.; see also 10/05/2015 VBMS, VA Exam (Knee DBQ).  

Moreover, the August 2015 VA examiner's opinion is consistent with that of a March 2012 VA examiner, who also opined that it is less likely than not that the Veteran's current left right disorder was incurred in or related to his period of active service.  03/08/2012 VBMS, VA Exam, pp. 29-30.  The examiner acknowledged the Veteran's report of injuring his right knee in service, but noted that the only evidence of an in-service injury to the lower extremities is an October 1979 medical record for complaints of left foot pain, at which time he was diagnosed with a ligament strain.  Id.; see also 10/15/2013 VBMS, STR-Medical, pp. 5-6.  The examiner further opined that there is no evidence to support a diagnosis of a right knee disorder within one year of discharge.  03/08/2012 VBMS, VA Exam, 
pp. 29-30.  The consistency of the two examinations provides further probative weight to the August 2015 VA examination.  

Although the Veteran is competent to report symptoms such as knee pain, he is not competent to opine as to the etiology of his current right knee disorder, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Veteran contends that a VA orthopedist advised that his knee and ankle injuries occurred while in service.  Although the Veteran is competent to report a contemporary diagnosis, very little weight is assigned to the Veteran's statement relaying a VA physician's verbal opinion as to etiology without a rationale.  

The Board next addresses whether the evidence demonstrates a continuity of symptomatology regarding the chronic disease of arthritis.  As previously noted, there were no complaints of, treatment for, or diagnoses related to a right knee injury in service.  No right knee injury was noted on the Veteran's separation examination, and the Veteran denied experiencing knee trouble in December 1979.  The Board notes that the Veteran was not diagnosed with right knee arthritis until October 2009, nearly 30 years after discharge, and the record is negative for evidence of complaints of a right knee injury prior to July 2009.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that a right knee disorder was noted in service, or post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's current right knee disorder had its onset in or is otherwise related to his period of active service.  


C.  Ankles

After review of the record, the Board finds that the criteria for service connection for a bilateral ankle disability have not been met.

The evidence establishes a diagnosis of degenerative arthritis of both ankles.  10/05/2015 VBMS, VA Exam (Ankle DBQ), p. 2.  Thus, the Board finds that a current disability exists.  

The Veteran contends that his bilateral ankle disorder is due to injuries incurred from parachute jumps in service.  The Veteran's service treatment records are negative for complaints of, treatment for, or a diagnosis related to an ankle injury.  Neither the Veteran's December 1979 discharge examination nor report of medical history completed by the Veteran mentions an ankle injury or condition.  10/15/2013 VBMS, STR-Medical, pp. 7-10.  Accordingly, and for the reasons set forth in detail in Section III(A), the Board finds that the weight of the competent and probative evidence is against finding that the bilateral ankle injury described by the Veteran occurred in service.  

Regarding nexus, in August 2015, a VA examiner opined that it is less likely than not that the Veteran's current bilateral ankle disorder was incurred in or related to his period of active service, including the claimed in-service injury.  10/05/2015 VBMS, VA Exam (Medical Opinion), pp. 11-12.  The examiner acknowledged the in-service treatment for left foot pain in October 1979, but found that the Veteran's service treatment records are silent for an ankle condition, noting that both the December 1979 medical examination and report of medical history completed by the Veteran are silent for mention of an ankle injury.  Id.; see also 10/15/2013 VBMS, STR-Medical, pp. 5-10.  The examiner stated that there is no evidence of record that supports the claimed bilateral ankle condition during service or within one year of discharge, noting that the Veteran was first diagnosed with mild degenerative changes of the ankles more than 30 years after discharge.  10/05/2015 VBMS, VA Exam (Medical Opinion), pp. 11-12.  The examiner acknowledged the Veteran's lay statements regarding an ankle injury in service, but concluded that they do not correlate with the objective findings and medical records.  Id.  The examiner further explained that the minimal degenerative changes in the Veteran's ankles are consistent with his age and body habitus.  Id.  The Board finds the August 2015 examiner's opinion to be competent, credible, and probative, as it is supported by an in-person examination, review of the relevant medical records, and medical expertise, and included a sufficient rationale based on the medical history specific to the Veteran.  See id.; see also 10/05/2015 VBMS, VA Exam (Ankle DBQ).  

Moreover, the August 2015 VA examiner's opinion is consistent with that of a March 2012 VA examiner, who also opined that it is less likely than not that the Veteran's current bilateral ankle disorder was incurred in or related to his period of active service.  03/08/2012 VBMS, VA Exam, pp. 39-40.  The examiner acknowledged the Veteran's report of injuring his ankles in service, but noted that the only evidence of an in-service injury to the lower extremities is an October 1979 medical record for complaints of left foot pain, at which time he was diagnosed with a ligament strain.  Id.; see also 10/15/2013 VBMS, STR-Medical, pp. 5-6.  The examiner further opined that there is no evidence to support a diagnosis of a bilateral ankle disorder within one year of discharge.  03/08/2012 VBMS, VA Exam, pp. 39-40.  The consistency of the two examinations provides further probative weight to the August 2015 VA examination.  

Although the Veteran is competent to report symptoms such as ankle pain, he is not competent to opine as to the etiology of his current bilateral ankle disorder, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Veteran contends that a VA orthopedist advised that his knee and ankle injuries occurred while in service.  Although the Veteran is competent to report a contemporary diagnosis, very little weight is assigned to the Veteran's statement relaying a VA physician's verbal opinion as to etiology without a rationale.  

The Board next addresses whether the evidence demonstrates a continuity of symptomatology regarding the chronic disease of arthritis.  The Veteran contends that he has had ankle pain since his claimed in-service injury, however, as previously noted, there were no complaints of, treatment for, or diagnoses related to an ankle injury in service.  No ankle injury was noted on the Veteran's separation examination, and the Veteran did not note an ankle issue in his December 1979 report of medical history.  The Board notes that the Veteran was not diagnosed with bilateral ankle arthritis until March 2012, more than 30 years after discharge.  The Veteran underwent an x-ray for complaints of left ankle pain in February 2001, but there is no indication of a diagnosis at that time.  04/04/2012 VBMS, Medical-Non-Government, p. 6.  The record is negative for additional complaints of ankle pain until September 2010.  11/09/2012 LCM, CAPRI, p. 125.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that an ankle disorder was noted in service, or post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's current bilateral ankle disorder had its onset in or is otherwise related to his period of active service.  

D.  Scars

After review of the record, the Board finds that the criteria for service connection for scars on the back and right shoulder blade have not been met, as the weight of the competent and probative evidence is against finding scars of the back and right shoulder blade.  

The Veteran is competent to report the presence of scars on his back and right shoulder blade.  However, in May 2013, a VA examiner stated that no scar was found on the Veteran's right shoulder.  05/01/2013 VBMS, VA Exam, p. 13.  In November 2015, a VA examiner stated that the Veteran was carefully examined for a scar at the right shoulder and back and no obvious scar was identified.  01/08/2016 VBMS, VA Exam (Medical Opinion), p. 9.  The Board finds the May 2013 and November 2015 VA examinations to be competent, credible, and probative, as they are supported by in-person examinations and medical expertise.  Additionally, the record is negative for mention of scars of the back or right shoulder by a medical practitioner.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding scars of the back or right shoulder during the period on appeal.  Without competent evidence of a current diagnosis/disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

E.  Benefit of the Doubt

In arriving at the decision to deny the above service connection issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as explained above, the Board finds that the preponderance of the evidence is against these claims so that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having not been received, the petition to reopen the claim of service connection for MRSE cellulitis is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for scars on the back and right shoulder blade is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


